UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6108


RAYMOND GARCIA, a/k/a Freddie Andaya,

             Plaintiff - Appellant,

             v.

DETECTIVE J. P. MCCLASKEY, DET. CITY OF CONCORD POLICE
DEPARTMENT; DETECTIVE K. CHILDERS; DETECTIVE R. GONSALEZ;
UNITED STATES OF AMERICA; DETECTIVE KELLY SEAGRAVES;
DETECTIVE ELIZABETH LOVE; DETECTIVE G. BACOTE; DETECTIVE J.
DAVIS; SHERIFF KEVIN AUTEN; DETECTIVE UVALDO RIOS,

             Defendants - Appellees,

             and

CITY OF CONCORD, NORTH CAROLINA; ROWAN COUNTY, NORTH
CAROLINA; CHIEF GUY SMITH,

             Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. L. Patrick Auld, Magistrate Judge. (1:12-cv-00093-LPA)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Freddie Andaya, Appellant Pro Se. Torin L.      Fury, William L. Hill, FRAZIER HILL &
FURY, RLLP, Greensboro, North Carolina;         Lynne P. Klauer, Assistant United States
Attorney, Steven N. Baker, OFFICE OF            THE UNITED STATES ATTORNEY,
Greensboro, North Carolina; Kenneth Ray         Raynor, RAYNOR LAW FIRM, PLLC,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Raymond Garcia appeals the magistrate judge’s orders * entering judgment in favor

of Defendants in Garcia’s action in which he alleged the use of excessive force during his

arrest. The record does not contain a transcript of the jury trial. An appellant has the

burden of including in the record on appeal a transcript of all parts of the proceedings

material to the issues raised on appeal. Fed. R. App. P. 10(b); 4th Cir. R. 10(c). An

appellant proceeding on appeal in forma pauperis is entitled to transcripts at government

expense only in certain circumstances. 28 U.S.C. § 753(f) (2012). By failing to produce

a transcript or to qualify for the production of a transcript at government expense, Garcia

has waived review of the issues on appeal that depend upon the transcript to show error.

See generally Fed. R. App. P. 10(b)(2); Keller v. Prince George’s Cty., 827 F.2d 952, 954

n.1 (4th Cir. 1987). Moreover, because Garcia’s informal brief does not challenge the

basis for the magistrate judge’s disposition, Garcia has forfeited appellate review of the

court’s orders. See 4th Cir. R. 34(b) (providing that review is confined to the issues

raised in the Appellant’s brief.); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the magistrate judge’s judgment. We deny Garcia’s

motion for appointment of counsel, and we dispense with oral argument because the facts




       *
        The parties consented to the jurisdiction of a magistrate judge pursuant to 28
U.S.C. § 636(c) (2012).


                                            3
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                           4